Citation Nr: 0413764	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-17 530	)	DATE
	)
 	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a recurrent right 
inguinal hernia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945, including honorable combat service during 
World War II.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, among other things, denied the 
benefit sought on appeal.

The Board notes that the veteran submitted correspondence in 
February 2004 which appears to raise the new issue of 
entitlement to service connection for post-traumatic stress 
disorder and may also be a notice of disagreement with 
respect to the RO's April 2003 rating decision denying 
entitlement to an increased rating for the veteran's 
residuals of a gunshot wound to the right shoulder.  Because 
the only issue certified on appeal and properly before the 
Board for review at this time is the claim of entitlement to 
an increased rating for a right inguinal hernia, the Board 
hereby refers the issues addressed in the veteran's February 
2004 correspondence to the RO for consideration.

The Board also acknowledges that the veteran's 
representative, in its December 2003 Statement of Accredited 
Representative in Appealed Case, requested that the veteran 
be assigned a separate rating for the scarring associated 
with his numerous inguinal hernia surgeries.  This issue is 
considered part of the veteran's request for an increased 
rating for his inguinal hernia, but there is insufficient 
evidence of record to determine if an additional rating is 
warranted.  Accordingly, that portion of the claim relating 
to the assignment of a separate rating for scarring will be 
addressed in the remand section of this decision.  Thus, the 
claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. and VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a post-operative recurrent right inguinal 
hernia that is irremediable.


CONCLUSION OF LAW

Criteria for a 30 percent rating for a recurrent right 
inguinal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.21, 4.114, Diagnostic 
Code 7338 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the evidence of record, the undersigned finds, for 
the reasons expressed immediately below, that the development 
of the claim here on appeal has proceeded in accordance with 
the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in November 2001.  It is apparent that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The November 2001 letter stated that (1) 
the evidence needed to substantiate the veteran's claim was, 
among other things, evidence that the veteran's right 
inguinal hernia had increased in severity, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
undersigned resolves that the notification requirement of the 
VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the undersigned decides that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining medical 
evidence and affording him physical examinations.  It appears 
that all known and available medical records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  In fact, the veteran stated in 
December 2002 and again in February 2004 that he did not have 
any additional evidence to submit.  Furthermore, the veteran 
was afforded the opportunity to testify before an RO hearing 
officer and/or the Board, but declined to do so.  He has, 
however, actively participated in the development of his 
claim.  Thus, the VA has done everything reasonably possible 
to notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  

II.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right inguinal hernia has been evaluated using 
the criteria of 38 C.F.R. Section 4.114, Diagnostic Code 
7338, which allows for the assignment of a 10 percent rating 
when there is evidence of a post-operative recurrent inguinal 
hernia that is not readily reducible and is well supported by 
a truss or belt; a 30 percent rating when there is evidence 
of a small post-operative recurrent inguinal hernia that is 
irremediable, not well supported by a truss or not readily 
reducible; and, a 60 percent rating when there is evidence of 
a large post-operative recurrent inguinal hernia that is not 
well supported under ordinary conditions and not readily 
reducible when considered inoperable.

The evidence of record reflects that the veteran does not 
participate in any regular treatment for his recurring right 
inguinal hernia.  He has submitted statements to the effect 
that he was prescribed a belt many years ago and found that 
it did not help.  The veteran has also asserted that his VA 
treating physician has advised him that additional surgeries 
for the recurring hernias is not advisable.

The veteran underwent VA examination in December 2001.  It 
was noted that the veteran had undergone eight previous 
surgeries due to recurrent hernias.  The veteran had an 
inguinal hernia at the time of the examination that was found 
to be reducible but irremediable.  The examiner diagnosed 
right inguinal hernia, recurrent since 1978, irremediable. 

In December 2002, the veteran underwent another VA 
examination and complained of pain in his right side.  A 
well-healed scar was noted as well as right-side weakness 
with pain upon touching the area where the veteran had 
multiple incisions.  The examiner stated that there was no 
bulging of the hernia and opined that if the veteran had a 
hernia, it should be repaired.  The diagnostic impression 
rendered was possible recurrent right inguinal hernia.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the undersigned finds 
that the veteran has a post-operative recurrent inguinal 
hernia that is irremediable.  Although the VA examiner in 
December 2002 stated that the veteran should have a hernia 
repaired if he has one, the examiner in December 2001 made 
the specific finding that the hernia that was determined to 
be present at that time was irremediable.  Thus, the evidence 
appears to be in relative equipoise and when resolving all 
reasonable doubt in favor of the veteran, the criteria for a 
30 percent rating under Diagnostic Code 7338 have been met.  
It should be pointed out that not all findings listed in 
rating criteria must be present in order to have a rating 
assigned; the disability picture must more nearly approximate 
the criteria required for that rating.  See 38 C.F.R. §§ 4.7, 
4.21.  Consequently, a 30 percent schedular rating is 
granted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not asserted that he is totally unemployable 
because of his service-connected recurrent hernias nor has he 
identified any specific factors, which may be considered 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful.  The veteran has 
not required frequent periods of hospitalization for his 
recurrent hernias and treatment records are void of any 
finding of exceptional limitation due to the recurrent 
hernias beyond that contemplated by the schedule of ratings.  
Although the Board does not doubt that limitation caused by 
right-sided pain would have an adverse impact on 
employability, loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the 30 percent schedular evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran and a higher rating on 
an extra-schedular basis is denied.


ORDER

A 30 percent rating for a recurrent right inguinal hernia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

A review of the record reveals that the veteran has undergone 
eight surgeries to repair recurrent right inguinal hernias.  
At his most recent VA examination in December 2002, it was 
noted that he had a well-healed scar with no keloid, 
ulceration, or loss of subcutaneous tissue.  The examiner 
reported, however, that the area of multiple incisions was 
painful to the touch.  Because the examiner did not 
specifically state whether it was the scar that was painful 
or the actual right-side that was painful and because the 
veteran has not undergone a complete dermatologic 
examination, further development in the form of an additional 
examination is necessary to determine if a separate and 
additional rating is warranted for painful scarring, taking 
into account that the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.

Therefore, this matter is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an examination with a dermatologist 
to determine the nature and extent of the 
right-sided scarring associated with 
multiple hernia repair surgeries.  The 
examiner should perform all necessary 
testing and report all findings, 
including whether the veteran's scars are 
tender and painful to the touch.  Any 
opinions expressed must be supported by 
complete rationale.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
scheduled examinations and to cooperate 
in the development of the case, and that 
the consequences of failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2003).  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



